                          United States District Court
                                    for the
                          Southern District of Florida
Paola Venerio, Plaintiff,             )
v.                                    )
                                      ) Civil Action No. 17-22624-Civ-Scola
Federal Express Corporation,
                                      )
Defendant.
                                      )
     Order Adopting Report and Recommendations and Closing Case
       Plaintiff Paola Venerio claims that, while employed by Defendant Federal
Express Corporation, her supervisor sexually harassed her. She also alleges
that after complaining about the harassment to human resources, she was
denied multiple promotions and then fired after being wrongly accused of
falsifying her time records. The parties filed cross motions for summary
judgment. Venerio argued she was entitled to prevail on both her harassment
and retaliation claims because she established a prima facie case on both
counts that FedEx could not rebut. (Pl.’s Mot. for Summ. J., ECF No. 34.)
Conversely, FedEx maintained that the record evidence failed to reveal a
genuine issue of material fact with respect to (1) whether the harassing
behavior was sufficiently severe and persuasive or (2) whether FedEx’s
employment decisions were for legitimate, non-retaliatory reasons. (Def.’s Mot.
for Summ. J., ECF No. 32.) The Court referred these motions, along with
FedEx’s motion to strike Venerio’s declaration (Def.’s Mot. to Strike, ECF No.
43) to United States Magistrate Judge Edwin G. Torres. On September 17,
2018, Judge Torres recommended granting summary judgment in FedEx’s
favor, denying Venerio’s motion for summary judgment, and denying FedEx’s
motion to strike. (Rep. & Rec., ECF No. 55.) Venerio has timely objected to
Judge Torres’s report and recommendations, focusing solely on whether a
genuine issue of material fact remains regarding whether FedEx’s proffered
reason for firing her was pretextual. (Pl.’s Objs., ECF No. 58.) After review, the
Court finds Judge Torres’s report and recommendations cogent and
compelling, and thus adopts his recommendation (ECF No. 55) and overrules
Venerio’s objections. For the following reasons, the Court grants FedEx’s
motion for summary judgment (ECF No. 32); denies Venerio’s motion for
summary judgment (ECF No. 34); and denies FedEx’s motion to strike
Venerio’s declaration (ECF No. 43).

   1. Facts Relevant to Venerio’s Pretext Claim
    At some point during her employment, Venerio complained to FedEx’s
human resources department that she was being sexually harassed by her
supervisor, Eduardo Utset. (Pl.’s Dep., ECF No. 33-1, 26.) In the meantime,
beginning at least in June 2015, Utset warned Venerio about her lack of
punctuality and excessive time spent away from her desk. (June 22, 2015
Email to Pl., Ex. 1 to Cantrelle Decl., ECF No. 33-2, 9–10.) Issues regarding
Venerio’s timeliness arose throughout the course of her employment. For
example, Benjamin Alexander, one of FedEx’s managing directors, stated in a
declaration that he saw Venerio arrive late and take extended lunches on days
when her supervisor, Utset, was traveling or otherwise out of the office.
(Alexander Decl. ¶ 14, ECF No. 33-3, 6.) Utset stated that several people,
including Alexander, approached him regarding concerns about Venerio’s
attendance and punctuality. (Utset Decl. ¶ 6, ECF No. 33-5, 3.) He also said
that his office faced the parking lot and so he could see her driving in late
himself. (Id.)
      In May 2016, Utset contacted Darren Cantrelle, one of FedEx’s vice
presidents, to discuss concerns he had about Venerio’s falsifying her time
records. (Cantrelle Decl. at ¶ 12.) Cantrelle advised him to contact Steve
Pittman, FedEx’s Latin American Division senior manager of security. (Id.)
Pittman compared Venerio’s time sheets with entries found in the company’s
card reader and video systems and found discrepancies between when Venerio
said she came and left and what the systems showed. (Pittman Decl. ¶ 6, ECF
No. 33-6, 3 3–4.) According to her termination letter, dated June 17, 2016,
Venerio was terminated as a result of Pittman’s findings and conclusions.
(June 17, 2016 Termination Letter, Ex. 3 to Cantrelle Decl., ECF No. 33-2, 22.)
      For her part, Venerio broadly denies ever falsifying her timesheet. (Pl.’s
Resp. to Def.’s Stmt of Facts ¶¶ 14, 20 ECF No. 45, 5, 7.) She says that the
emails from Utset regarding his concerns about her timeliness were simply
cover so that he could justify “coming after her for interacting with other male
coworkers.” (Id. at ¶ 9.) She maintains that Utset’s complaints were “all [] lies”
and simply meant to make her look bad. (Id. at ¶ 10.) To establish that she was
“doing a good job,” Venerio points to her handling of three different jobs when
she was first hired and the company’s hiring of another employee “who
immediately after being hired before she even started to work . . . was already
being allowed to continuously miss work for weeks at a time.” (Id.) Venerio also
says that Utset only wrote the timeliness-warning emails so that she wouldn’t
be able to transfer and would have to “remain under his complete control.” (Id.
at ¶ 14.) Venerio also insists that Utset “has never gone to a [vice president] for
approval or advi[c]e as to requesting investigations of timesheets or card access
investigations.” (Id. at ¶ 17.) She also explains that “[i]t would have been stupid
of her to falsify [her] timesheet when [she knew] how closely Utset was
monitoring her.” (Id.) She also says that Pittman’s report is wrong because (1)
there were system programming issues during the days he reviewed; and (2)
there are other points of access, on other floors, that were not part of Pittman’s
review. (Id. at 21.)

   2. Standard of Review
       “In order to challenge the findings and recommendations of the
magistrate judge, a party must file written objections which shall specifically
identify the portions of the proposed findings and recommendation to which
objection is made and the specific basis for objection.” Macort v. Prem, Inc., 208
F. App’x 781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822
(11th Cir.1989) (alterations omitted). The objections must also present
“supporting legal authority.” Local R. 4(b). Once a district court receives
“objections meeting the specificity requirement set out above,” it must “make a
de novo determination of those portions of the report to which objection is
made and may accept, reject, or modify in whole or in part, the findings or
recommendations made by the magistrate judge.” Macort, 208 F. App’x at 783–
84 (quoting Heath, 863 F.2d at 822) (alterations omitted). To the extent a party
fails to object to parts of the magistrate judge’s report, those portions are
reviewed for clear error. Macort, 208 F. App’x at 784 (quoting Johnson v. Zema
Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999). A court, in its discretion, need
not consider arguments that were not, in the first instance, presented to the
magistrate judge. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009).

   3. Analysis
       Venerio complains that Judge Torres erred in determining that she failed
to come forward with evidence that would allow a reasonable factfinder to
conclude that FedEx’s proffered reason for her termination was merely
pretextual. She says there is evidence in the record that demonstrates
“weaknesses,       implausibilities,   inconsistencies,     incoherencies,    or
contradictions” in FedEx’s allegation that she falsified her timecards and
maintains that she was really fired because she had reported being sexually
harassed by Utset. After carefully reviewing Venerio’s objections, the Court
finds them unpersuasive.
       In order show that FedEx’s proffered reason for her termination was
simply a cover, Venerio must demonstrate that the proffered reason was “not
just . . . ill-founded,” but that is was actually based instead on “unlawful
discrimination.” Alvarez v. Royal A. Developers, Inc., 610 F.3d 1253, 1267 (11th
Cir. 2010). The Court agrees with Judge Torres that Venerio has shown
neither.
       Many of Venerio’s points are factually unsupported. First, she contends
that Utset was well aware of Venerio’s allegations that he was sexually
harassing her when he initiated the investigations into her time records. The
portions of the records she cites to, however, do not support this. Although one
of the citations reflects Pittman’s declaration that he initiated the investigation
at Utset’s request (Pittman Decl. at ¶ 4), the other reveals Utset’s statement
that, in fact, none of Venerio’s sexual harassment complaints had even been
brought to his attention (Utset Decl. at ¶ 5). Moreover, Venerio’s reliance on the
“statement” she prepared in response to Utset’s timesheet concerns does not,
as she implies, support her retaliation claim. Instead, Venerio does not even
mention, or even imply, anything about her sexual harassment claims in that
document. (Employee Stmt., Ex. 16 to Pl.’s Dep., ECF No. 33-1, 127.) Next,
Venerio complains that Pittman’s investigation was inadequate because it
focuses only on the tenth floor when she “may have had to go to other floors or
offices while still working.” (Pl.’s Objs. at 4.) However, she provides no support
for this contention and, more importantly, she doesn’t actually say that she
even went to these “other floors or offices”—only that she “may have.” Such
conjecture cannot possibly raise a genuine fact issue. Venerio also complains
Pittman’s investigation was flawed because “there were many times where [she]
did not need to scan her security card because someone else held the door for
her or was passing through at the same time she was.” (Id. at 4–5). But
Pittman’s report was based, primarily, on video footage showing her arrival and
departure times. (Pittman Decl. at ¶¶ 6–7.) It did not rely on Venerio’s card
scans.
       Some of Venerio’s other points are irrelevant. For example, she notes that
Pittman’s report shows no activity from Venerio after 12:36 p.m. on Friday,
May 13, 2016 but that her time sheet reflects that she worked until 6:00 p.m.
that day. But the allegations of falsification for that Friday relate only to the
time Venerio says she reported to work in the morning; not her lunch or
departure times. Venerio also points out that on Tuesday, Wednesday, and
Thursday of that week Pittman’s report shows her leaving at 6:09, 6:11, and
6:11 p.m, respectively, but that on each day she signed out, on her timesheet,
at 6:00 p.m. This shows only that Venerio may have stopped working several
minutes before leaving her floor to get onto the elevator. Not only does this
information fail to bolster Venerio’s claim that Pittman’s report was flawed, it
also fails to support her contention, such as it is, that there was a “possibility
that [she] was working in other areas of the building rather than at her desk.”
(Pl.’s Objs. at 5.) Furthermore, Venerio’s submission that she was extremely
busy during the week she was accused of falsifying her timesheet does not
support her claim that Pittman’s report was in error. Lastly, Venerio’s
complaints about the card-access system’s malfunctioning and the video time
stamp’s not being synchronized are unavailing. As set forth earlier, Pittman’s
investigation relied on video images when the card-access records were
unavailable. And the video time stamp was off by only a couple of minutes, a
discrepancy that Pittman was aware of and for which he accounted. Neither of
these issues genuinely calls into question Pittman’s ultimate conclusions about
Venerio’s timesheets.
       Moreover, other aspects of Venerio’s objections actually detract from her
claim of discriminatory retaliation. In particular, Venerio draws a direct link
between an upper-management decision to allow her to leave Utset’s
department and Utset’s decision to initiate the timesheet investigation. This
connection implies that Utset’s initiation of the investigation was actually
motivated by something other than Venerio’s sexual harassment claims—that
is, her attempt to leave his department. This weakens, rather than bolsters,
Venerio’s claim. And, finally, Venerio’s conclusory statements about what she
surmises was the real reason for her termination do not qualify as evidence
that could create a genuine issue of material fact.
       In short, Venerio has not set forth any genuine issues of material fact
from which a reasonable factfinder could conclude that either (1) FedEx’s
proffered reason for firing her was false or otherwise not credible; or (2) that
FedEx had a discriminatory purpose in firing her. At most Venerio has
submitted evidence that Pittman’s investigation was maybe not as
comprehensive as it could have been. But such evidence is far too weak to raise
a genuine fact issue in this context.
       Venerio has not objected to any other aspects of Judge Torres’s report
and recommendations. The Court therefore reviewed the remainder of his
report for clear error. Based on this review, and the Court’s de novo review of
those portions of the report to which Venerio objected, the Court adopts his
recommendation (ECF No. 55) and overrules Venerio’s objections. Based on
the foregoing, the Court grants FedEx’s motion for summary judgment (ECF
No. 32); denies Venerio’s motion for summary judgment (ECF No. 34); and
denies FedEx’s motion to strike Venerio’s declaration (ECF No. 43.)
       The Clerk is directed to close this case and to remove it from the
Court’s trial calendar. Any other remaining motions are denied as moot.
      Done and ordered, at Miami, Florida, on October 3, 2018.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
